DETAILED ACTION
This action is in response to communication filed on 2/9/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/9/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-11 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170269854 A1, Abstract- Methods and systems for a networked storage system are provided. One method includes categorizing by a processor performance data associated with a resource used in a networked storage environment for reading and writing data at a storage device based on a workload mix, where the workload mix is determined by a service time in which the resource processes the workload mix, a parameter indicating variability of the service time and a utilization bin index value indicating resource utilization at a given time; and determining by the processor available performance capacity of the resource using the categorized performance data, where the available performance capacity is based on optimum utilization of the resource and utilization of the resource.
ii. US 20170222935 A1, Abstract- Methods and systems for a networked storage system are provided. One method includes assigning a quality of service (QOS) parameter for a storage volume of a networked storage environment having a first storage node and a second storage node, where the QOS parameter is defined by a throughput value that defines a maximum data transfer rate and a number of input/output (I/O) operations executed within a time period (IOPS); distributing the QOS parameter between the first storage node and the second storage node; determining that throughput credit is available for processing an I/O request for using the storage volume; determining that IOPS credit is available for processing the request by the first storage node; and processing the I/O request when both the throughput credit and the IOPS credit is available.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446